DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-3 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2018/0350306).
	As to claim 1, Zhang teaches a display panel, comprising:
 a plurality of rows of pixels (pixels, fig. 15) and a gate driver circuit (gate driver circuit, fig. 15);
 wherein each pixel among the plurality of rows of pixels comprises a pixel circuit (pixel driver circuit, figs. 1 & 15) and the pixel circuit comprises a light emission control terminal (Vem [n] connected to the gate of T3, fig. 1) and a first scan drive terminal (Vscan[n] connected to the gates of T4 and T5, fig. 1);
 the gate driver circuit comprises a plurality of stages of light emission drive devices ([0061], fig. 7), wherein each of the plurality of stages of light emission drive  devices is disposed in correspondence to at least one row of pixel circuits and configured to provide a light emission control signal to the light emission control terminal of the pixel circuit ([0034] a light emitting signal generating unit 32 for generating a light emitting signal (VEM), fig. 3, [0029] the control electrode of a transistor T3 receives a light emitting signal VEM[n] of the nth row, fig. 15); and
 the gate driver circuit further comprises at least one stage of first scan drive device, wherein an input terminal of a first scan drive device is connected to an output terminal of a light emission drive device ([0035] The control electrode of the transistor T5 may be connected to the light emitting signal output terminal for inputting the light emitting signal (VEM)… the first electrode of the transistor T5 may be connected to the scanning signal output terminal, so that the voltage of the scanning signal output terminal may be maintained at the low voltage level …when the light emitting signal (VEM) is at high voltage level, fig. 3 ), an output terminal of the first scan drive device is connected to the first scan drive terminal of the pixel circuit ([0034]  a scanning signal output terminal for outputting a scanning signal (Vscan), [0029]  the control electrode of a transistor T4 receives a scanning signal Vscan[n] of the nth row, fig. 1), and the first scan drive device is driven by the light emission control signal to provide a first scan drive signal to a row of pixels ([0035] the scanning signal generating unit 31 may also comprise a low voltage level maintenance unit (314), which is configured to pull down the voltages of the first control terminal (Q1) and the scanning signal output terminal and to maintain such voltages at the low voltage level under the control of the light emitting signal (VEM), FIG. 3); and 
the output terminal of the light emission drive device is connected to the light emission control terminal (see fig. 1 in view of fig. 3, [0034] a light emitting signal generating unit 32 for generating a light emitting signal (VEM), [0029] the control electrode of a transistor T3 receives a light emitting signal VEM[n] of the nth row).

As to claim 2, Zhang teaches the display panel, wherein the gate driver circuit comprises a plurality of stages of first scan drive devices, wherein each of the plurality of stages of first scan drive devices is disposed in correspondence to a respective one of the plurality of stages of light emission drive devices (fig. 7 illustrates a plurality of stages and each stages have a light emitting signal generating unit 32 and a corresponding scanning signal generating unit 31 as shown in fig. 3)  and an input terminal of the each of the plurality of stages of first scan drive devices is connected to an output terminal of a corresponding light emission drive device ([0035] the scanning signal generating unit 31 may also comprise a low voltage level maintenance unit (314), which is configured to pull down the voltages of the first control terminal (Q1) and the scanning signal output terminal and to maintain such voltages at the low voltage level under the control of the light emitting signal (VEM), FIG. 3).

As to claim 3, Zhang teaches the display panel, wherein a working process of the gate driver circuit comprises a luminescence stage ( when Vem becomes high, fig. 2(a)) and a non-luminescence stage (when Vem becomes low, fig. 2(a)) and the non-luminescence stage comprises a first non-luminescence stage (when Vscan [n-1] becomes high, fig. 2(a)) and a second non-luminescence stage (when Vscan [n] becomes high, fig. 2(a)); wherein in the first non-luminescence stage, the first scan drive device provides a non-enable scan signal to the row of pixels (Vscan [n] is low in the in the first non-luminescence stage to turn off, fig. 2(a) ); and wherein in the second non-luminescence stage, the first scan drive device provides an enable scan signal to the row of pixels (Vscan [n] is high in the in the second non-luminescence stage to enable T4 and T5, fig. 2(a)).

As to claim 19, Zhang teaches a display device, comprising a display panel, wherein the display panel comprises: 
a plurality of rows of pixels (pixels, fig. 15) and a gate driver circuit (gate driver circuit, fig. 15);
wherein each pixel among the plurality of rows of pixels comprises a pixel circuit (pixel driver circuit, figs. 1 & 15) and the pixel circuit comprises a light emission control terminal (Vem [n] connected to the gate of T3, fig. 1) and a first scan drive terminal (Vscan[n] connected to the gates of T4 and T5, fig. 1);
 the gate driver circuit comprises a plurality of stages of light emission drive devices ([0061], fig. 7), wherein each of the plurality of stages of light emission drive devices is disposed in correspondence to at least one row of pixel circuits and configured to provide a light emission control signal to the light emission control terminal of the pixel circuit ([0034] a light emitting signal generating unit 32 for generating a light emitting signal (VEM), fig. 3, [0029] the control electrode of a transistor T3 receives a light emitting signal VEM[n] of the nth row, fig. 15); and
 the gate driver circuit further comprises at least one stage of first scan drive device, wherein an input terminal of the first scan drive device is connected to an output terminal of a light emission drive device ([0035] The control electrode of the transistor T5 may be connected to the light emitting signal output terminal for inputting the light emitting signal (VEM)… the first electrode of the transistor T5 may be connected to the scanning signal output terminal, so that the voltage of the scanning signal output terminal may be maintained at the low voltage level …when the light emitting signal (VEM) is at high voltage level, fig. 3 ), an output terminal of the first scan drive device is connected to the first scan drive terminal of the pixel circuit ([0034]  a scanning signal output terminal for outputting a scanning signal (Vscan), [0029]  the control electrode of a transistor T4 receives a scanning signal Vscan[n] of the nth row, fig. 1), and a first scan drive device is driven by the light emission control signal to provide a first scan drive signal to a row of pixels ([0035] the scanning signal generating unit 31 may also comprise a low voltage level maintenance unit (314), which is configured to pull down the voltages of the first control terminal (Q1) and the scanning signal output terminal and to maintain such voltages at the low voltage level under the control of the light emitting signal (VEM), FIG. 3); and
 the output terminal of the light emission drive device is connected to the light emission control terminal (see fig. 1 in view of fig. 3, [0034] a light emitting signal generating unit 32 for generating a light emitting signal (VEM), [0029] the control electrode of a transistor T3 receives a light emitting signal VEM[n] of the nth row).

As to claim 20, Zhang teaches the display device, wherein the gate driver circuit comprises a plurality of stages of first scan drive devices, wherein each of the plurality of stages of first scan drive devices is disposed in correspondence to a respective one of the plurality of stages of light emission drive devices (fig. 7 illustrates a plurality of stages and each stages have a light emitting signal generating unit 32 and a corresponding scanning signal generating unit 31 as shown in fig. 3) and an input terminal of the each of the plurality of stages of first scan drive devices is connected to an output terminal of a corresponding light emission drive device ([0035] the scanning signal generating unit 31 may also comprise a low voltage level maintenance unit (314), which is configured to pull down the voltages of the first control terminal (Q1) and the scanning signal output terminal and to maintain such voltages at the low voltage level under the control of the light emitting signal (VEM), FIG. 3).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2018/0350306) and further in view of Kim (US 2015/0015554).
As to claim 17, Zhang does not teach the display panel as claimed.
However, Kim teaches the display panel, wherein the gate driver circuit further comprises a plurality of stages of second scan drive devices cascaded and the plurality of stages of second scan drive devices cascaded provide a plurality of second scan drive signals to the plurality of rows of pixels (the cascaded stages as shown in fig. 2 and fig. 4 generates the first scan signal G1[n] and the second scan signal GW[n]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Zhang, wherein the gate driver circuit further comprises a plurality of stages of second scan drive devices cascaded and the plurality of stages of second scan drive devices cascaded provide a plurality of second scan drive signals to the plurality of rows of pixels, as suggested by Kim in order to provide “a display device including the driving apparatus with reduced dead space in a driving circuit thereof and with reduced driving circuit area thereof, where the display device is a high resolution display device” [0008]

As to claim 18, Zhang in view of Kim teaches the display panel, wherein an enable scan signal in the first scan drive signal is greater than 0 V and an enable scan signal in each of the plurality of stages of second scan drive signals is less than or equal to 0 V; or an enable scan signal in the first scan drive signal is less than or equal to 0 V and an enable scan signal in each of the plurality of stages of second scan drive signals is greater than 0 V (Kim: GI [n] and GW[n] as seen in fig. 6).

Allowable Subject Matter
5.	Claims 4-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628       
/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628